DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicants’ arguments, filed 7/19/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	

Claim Status
Claims 1-16 are pending.
Claims 17-20 are cancelled
Claims 3-4 and 6-7 are withdrawn.
Claims 1, 2, 5, and 8-16 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2, 5, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (US 2011/0097283 A1; of record), in view of Carley (US 2012/0231083 A1; of record), the “Rx List for Gabapentin” (Downloaded 26 October 2018 from the “Wayback Machine” at https://web.archive.org/web/ 20081230024907/ https://www.rxlist.com/neurontin-drug.htm; originally posted on the internet on 30 December 2008; of record), and Patel (US 6,569,463; of record).
Van Damme teaches a chewing gum composition comprising a cannabinoid (Abstract).
For claim 1, Van Damme teaches the chewing gum comprises 0.01-15% of cannabinoid (pg 2, [0018]), overlapping the amount in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). Van Damme teaches an amount of gum base of about 30 to about 80% by weight (pg 2, [0023]), overlapping the claimed range. Van Damme teaches suitable buffering agents include acetates, glycinates, phosphates, glycerophosphates, citrates, carbonates, hydrogen carbonates, and borates, and mixtures in an amount of about 0.5 to about 5% by weight (pg 3, [0031]), overlapping the claimed range. Van Damme teaches the at least one flavoring agent in an amount of from about 1 to about 10% (pg 2, [0029]), within the claimed range. Van Damme teaches the at least one sweetening agent in an amount of from about 5 to about 35% (pg 2, [0029]), within the claimed range (pg 3, [0030]). Van Damme teaches the antioxidants ascorbyl palmitate and sodium ascorbate (pg 3, [0032]).
In Example 1, Van Damme teaches 10.0 mg of cannabinoid (THC) comprises 0.69% of the chewing gum composition. The examiner calculates the chewing gum preparation of Van Damme weighs about 1.45 grams (10.0 mg x (100/0.69)) = 1,449 mg (about 1.45 gm).
For claim 2, Van Damme teaches cannabidiol is an active component of cannabis with a pain relieving effect (pg 1, [0003]), and the invention is useful for the treatment of pain (pg 1, [0001] and [0014]; pg 2, [0015]).
For claim 5, Van Damme teaches suitable carriers include microcrystalline cellulose derivatives (the elected species), dextran, agarose, agar, pectin, alginate, xanthan, chitosan, and starch (pg 2, [0026]).
For claim 9, Van Damme teaches the composition can contain natural cannabis, 9-tetrahydrocannabinol, cannabidiol, and cannabichromene (pg 1, [0003]).
For claim 10, Van Damme teaches flavoring agents including peppermint (pg 3, [0041]).
For claim 13, Van Damme teaches antioxidants and pharmaceutically acceptable excipients (pg 2, [0028]).
For claim 15, Van Damme teaches the pharmaceutically acceptable excipients used in the chewing gum composition are selected from fillers, disintegrants, binders, and lubricants (pg 3, [0033]).
For claim 16, Van Damme teaches suitable lubricants include magnesium stearate and colloidal silicon dioxide (pg 3, [0035]).
Van Damme does not teach presence of gabapentin in the composition, or the amount of gabapentin in the composition.
Carley, the “Rx List for Gabapentin,” and Patel teach the missing element of Van Damme.
Carley teaches compositions for oral dosing of cannabinoids in combination with anticonvulsants such as gabapentin (Abstract and pg 13, [0153]). Carley does not specifically teach gabapentin is present within the composition is 5 to 15% weight. 
The “Rx List for Gabapentin” teaches gabapentin is available in capsules of 100 mg, 300 mg, and 400 mg (first page, “Drug Description”). Given the 1.45 gram chewing gum composition taught by Van Damme, these three doses are calculated by the examiner to comprise 6.9%, 20.6%, and 27.6% of the chewing gum composition, overlapping the claimed range. 
Patel teaches solid pharmaceutical compositions for improved delivery of a wide variety of pharmaceutical active ingredients (Abstract) such as gabapentin (col 5: 27). The dosage forms taught by Patel include microencapsulated forms (col 33: 12; col 40: 38-44; col 56, claim 22). Patel teaches a broad range of pharmaceutical compositions including transmucosal forms such as a chewable tablet, a buccal tablet, and a sublingual tablet (col 56, claim 23; col 57, claim 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of Van Damme to include the claimed amount of gabapentin in the form of microencapsulated particles since Carley teaches the combination of cannabinoid and gabapentin is useful for treating pain and convulsions, the “Rx List for Gabapentin” teaches gabapentin is effective in the claimed amount, and Patel teaches gabapentin in the form of microencapsulated particles is useful in improving the release characteristics of the drug from the chewing gum.

2) Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (cited above), in view of Carley (cited above), the Rx List for gabapentin (cited above), Patel (cited above), and Winnicki (US 2013/0089600 A1; of record).
The teachings of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel are discussed above.
The combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel does not teach the at least one cannabinoid present in combination with a carrier in a granule within the gum matrix (claim 8).
Winnicki teaches cannabinoid formulations as fast-acting formulations for oral, mucosal, sub-mucosal or topical administration (pg 2, [0023]), including solid dosage forms suitable for oral administration such as granules (pg 5, [0050]). While Winnicki does not specifically teach chewing gum, it is well-known in the art that active agents in chewing gum are taken up through the oral mucosa and Van Damme teaches that cannabinoids are rapidly taken up through the oral mucosa (pg 1, [0006]). 
For claim 8, Winnicki teaches that in solid dosage forms, the cannabinoid extract can be used in combination with one or more drugs and the combination can be mixed with at least one pharmaceutically acceptable excipient or carrier such as starch, mannitol (a sugar alcohol), and/or alginates (pg 5, [0050]) in order to produce a dosage form that is stable and fast-acting (Abstract).
For claim 11, Winnicki teaches the cannabinoid may be provided in micro or nano micellar particles (pg 6, [0061]).
For claim 12, Winnicki teaches the cannabinoid is provided in micro or nano micellar liposomes with a diameter of 200-400 nm (pg 8, Table 5).
For claim 13, Winnicki teaches addition of preservatives that are the equivalent of antioxidants (pg 5, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of the combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel to include the cannabinoid in combination with one or more drugs mixed with at least one pharmaceutically acceptable excipient or carrier such as starch, mannitol (a sugar alcohol), and/or alginates (pg 5, [0050]) since Winnicki teaches the composition as a stable, fast-acting micro- or nanoparticulate liposomal formulation of cannabinoids that are suitable for pharmaceutical applications.
3) Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van Damme (cited above), in view of Carley (cited above), the Rx List for gabapentin (cited above), Patel (cited above), and Rossi (US 2012/0263785 A1; of record).
The teachings of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel are discussed above.
The combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel does not teach the citric acid as a preservative for the chewing gum comprising cannabinoids and/or gabapentin.
Rossi teaches the missing element of the combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel.
Rossi teaches that the addition of an acid improves the stability of cannabinoids, during prolonged storage of composition comprising the cannabinoid under various storage conditions (pg 2, 0012]). Rossi teaches the most preferred acid is citric acid (pgs 3-4, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the composition of the combination of Van Damme, Carley, the “Rx List for Gabapentin,” and Patel to further comprise citric acid since Rossi teaches that the addition of citric acid improves the stability of cannabinoids during prolonged storage of composition comprising the cannabinoid under various storage conditions, and, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
	
Examiner’s Reply to Attorney Arguments dated 7/19/2022
The applicant argues that Carley is directed primarily to a cannabinoid composition for treating sleep related breathing disorders. The applicant further argues that the meaningful substance of Carley covers cannabinoid compositions and delivery mechanisms in the form of hard gelatin capsules, tablets, and soft gels, all having immediate and extended-release functionality for delivering the cannabinoid composition to the patient throughout a period of sleep, and that Carley provides no suggestion or motivation for one of ordinary skill in the art to look to an apnea treatment reference to modify the teachings of a chewing gum reference. The applicant argues that the Examiner employed impermissible picking and choosing within the Carley to arrive at the conclusion of obviousness.
 The Examiner acknowledges the arguments presented, but does not consider them persuasive. Carley clearly teaches a composition for uses other than sleep apnea, including alleviation of pain, as taught in [0019]:

    PNG
    media_image1.png
    182
    522
    media_image1.png
    Greyscale

Carley does not teach treatment of pain as a nonpreferred embodiment as argued by the applicant, and no impermissible picking and choosing needs to be employed in the rejection since [0019] clearly states the utility of the Carley invention as a pain treatment. However, arguendo, MPEP 2123(I) sets forth that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” As such, one of ordinary skill would treat pain with the claimed composition when the pain occurs, not only prior to a period of sleep as argued by the applicant. 
The applicant also has not considered the cited prior art of Patel in the arguments presented. As set forth in MPEP 2145(IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Patel teaches that gabapentin is a preferred medicament in the pharmaceutical composition (col 6: 8), and tetrahydrocannabinol is a most preferred medicament in the pharmaceutical composition (col 7: 12), and further teaches transmucosal forms of administration.


	
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612